DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 08, 2021 is being considered by the examiner.
Drawings
The drawings were received on August 30, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaksons et al. (WO 2015/091865, hereinafter referred to as “Jaksons”). Jaksons anticipates claims:
26. A fiber optic cable fixation device (100, see figures 1-19), comprising: 
an elongate fixation component (fixation element 116 is interpreted as the elongate fixation component) having a length (the length running from the first end 124 to the second end 126, see figure 8, is interpreted as the length) that extends between first (124) and second ends (126) of the elongate fixation component, the length extending along a first reference axis, the elongate fixation component defining a cable mounting side (the cable mounting side is the right-side-pointing face of 116 as seen in the orientation shown in figure 8)  to which a cable (40) can be attached (see figures 11 and 12), the elongate fixation component also including device stacking sides (the top and bottom sides are interpreted as the device stacking sides, as shown in the orientation shown in figure 4), the cable mounting side having a width that extends between the device stacking sides (see figure 4, by definition this is true), the elongate fixation component including a fixation device mount (opening 146 is interpreted as the fixation device mount) defining a mounting opening (the mounting opening is interpreted as the opening 146, and additionally the openings above and below the opening 146 in the orientation as seen in figure 8); 
wherein the mounting opening is elongate along the first reference axis (see figure 8, the mounting opening has a height elongation in the direction of the first reference axis); 
wherein the mounting opening does not extend through the cable mounting side of the elongate fixation component (see figure 8); and 
wherein the mounting opening defines a retainer insertion axis (the axis along bolt 110, see figure 4, is interpreted as the retainer insertion axis) that is offset from the cable mounting side of the elongate fixation component and that extends through the device stacking sides (see figures 4 and 8).
	27. The fiber optic cable fixation device of claim 26, wherein, when a plurality of the elongate fixation components are stacked along the retainer insertion axis, adjacent device stacking sides of adjacently stacked elongate fixation components oppose and contact one another (this is an intended use of the previously claimed structure and does not further device the fiber optic cable fixation device; further, see figure 4; the structures of Jaksons are capable of meeting the intended use of the previously claimed structure).
28. The fiber optic cable fixation device of claim 26, wherein the width of the cable mounting side is less than or equal to an outer cross-dimension of the largest cable intended to be secured to the fiber optic cable fixation device (this is an intended use limitation of the previously claimed subject matter and does not further structurally device the fiber optic cable fixation device).
	29. The fiber optic cable fixation device of claim 26, wherein the elongate fixation component includes a cable strength member wrapping location (strength member fixation device 138 is interpreted as the cable strength member wrapping location) about which a flexible cable strength member is wrapped (see figure 12; also, wrapping a flexible cable strength member around a portion of the fixation component is an intended use of the fixation component).
	30. The fiber optic cable fixation device of claim 26, wherein the elongate fixation component includes a cable tie retainer (reduced dimensional portion 128 is interpreted as the cable tie retainer).
	31. The fiber optic cable fixation device of claim 26, wherein the elongate fixation component includes a glass reinforced polymer strength member anchor (strength member fixation device 138 is interpreted as the glass reinforced polymer strength member anchor).
	32. The fiber optic cable fixation device of claim 26, further comprising a bracket (see figure 4, base 102 is interpreted as the bracket) including a base with first and second arms projecting from the base (holes 108 are interpreted as the first and second arms, including the bolt 110), wherein, when the fiber optic cable fixation device is mounted on a respective one of the first and second arms (see figure 4), the respective one of the first and second arms extend through the mounting opening along the retainer insertion axis (see figure 4).
	33. The fiber optic cable fixation device of claim 32, wherein the bracket includes a plurality of teeth along lengths of the first and second arms between the base and ends of the first and second arms on non-facing sides of the first and second arms opposite facing sides of the first and second arms (see figure 4; the teeth are interpreted as the projections 106 along each portion of 108).
	34. The fiber optic cable fixation device of claim 26, further comprising a circumferential mounting bracket (the gaps below and above opening 146 are interpreted as being defined on the left side, in an orientation shown in figure 8, as brackets), wherein the fixation device mount includes first and second flanges (the arms defining the brackets are interpreted as the first and second flanges) that project in a second direction from the cable mounting side, the first and second flanges each defining a mounting opening (see figure 8).
	35. The fiber optic cable fixation device of claim 34, wherein the circumferential mounting bracket includes a base (around 146) having a plurality of sides (top side and bottom side) around the circumference of the base and a pair of ridges (the arms are interpreted as the ridges) projecting from each side forming a central groove (the central groove contains 146).
	36. The fiber optic cable fixation device of claim 35, wherein each ridge includes a projection extending along a length of the ridge and protruding away from the central groove, the projections of each pair of ridges configured to engage the mounting openings of the first and second flanges (see figure 8).
37. The fiber optic cable fixation device of claim 26, further comprising a mounting plate (base 102 is interpreted as the mounting plate), wherein the fixation device mount includes first and second flanges (the arms forming opening above and below 146 as seen in figure 8 are interpreted as the first and second flanges) that project in a second direction from the cable mounting side, the first and second flanges each defining a mounting opening (the openings formed by the flanges are interpreted as the mounting opening).
38. The fiber optic cable fixation device of claim 37, wherein the mounting plate includes a planar base having a width, a length, and a depth, and pairs of ridges (106) projecting from the planar base with each pair of ridges forming a central groove (108), wherein the ridges and the central grooves extend along the width of the planar base (see figure 4).
	39. The fiber optic cable fixation device of claim 38, wherein each ridge includes a projection extending along the length of the ridge and protruding away from the central groove, the projections of each pair of ridges configured to engage the mounting openings of the first and second flanges (see figure 4).
40. The fiber optic cable fixation device of claim 33, wherein the fixation device mount includes a flexible retention latch (the strength member fixation device 138 is interpreted as the flexible retention latch), and wherein, when the fiber optic cable fixation device is mounted on the first and second arms of the mounting bracket, respectively, the flexible retention latch engages one of the plurality of teeth (see figure 4; the claim is interpreted when the fixation device is not mounted on the first and second arms).
	41. The fiber optic cable fixation device of claim 26, further comprising a bracket including a base (102) and at least one arm (110) projecting from the base, wherein, when the fiber optic cable fixation device is mounted to the bracket, the at least one arm extends through the mounting opening along the retainer insertion axis (see figure 4).
	42. The fiber optic cable fixation device of claim 41, wherein the at least one arm has an elongate transverse cross-sectional shape (see figure 4).
	43. The fiber optic cable fixation device of claim 41, wherein the at least one arm includes teeth (the threading is interpreted as teeth) that engage a flexible retention latch (nut 112 is interpreted as the flexible retention latch) of the fixation device mount.
	44. The fiber optic cable fixation device of claim 43, wherein the fixation device mount includes spaced-apart flanges (106 and 108) that each define a mounting opening (see figure 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874